                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

      Richard LayFette Burnette,       )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00010-MOC
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




        Case 1:20-cv-00010-MOC Document 11 Filed 01/25/21 Page 1 of 1
